USDC IN/ND case 3:19-cv-00259-RLM-MGG document 120 filed 03/22/21 page 1 of 23


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

  DAVID H. LANE, JR.,

               Plaintiff,

                     v.                       CAUSE NO. 3:19-CV-259-RLM-MGG

  DR. MICHAEL PERSON,

               Defendant.

                               OPINION AND ORDER

       Plaintiff David H. Lane, Jr., a prisoner without a lawyer, was granted leave to

 proceed on a claim against defendant Dr. Michael Person in his individual capacity

 for failing to provide him with adequate medical care for his brain tumor, while

 housed at the LaPorte County Jail. On July 20, 2020, Dr. Person filed a motion for

 summary judgment. Mr. Lane received a notice, as required by N.D. Ind. L.R. 56-1(f),

 notifying him of the consequences of failing to respond to Dr. Person’s motion. On

 August 3, 2020, Mr. Lane responded to Dr. Person’s motion. On August 13, 2020, Dr.

 Person filed a reply. On August 19, 2020, Mr. Lane filed a sur-reply and motion to

 dismiss Dr. Person’s motion for summary judgment. Mr. Lane also filed two motions

 for sanctions against Dr. Person and his counsel. The summary judgment motion and

 motions for sanctions are now ripe for decision.
USDC IN/ND case 3:19-cv-00259-RLM-MGG document 120 filed 03/22/21 page 2 of 23


                                        I.     FACTS

                                   A. LaPorte County Jail

        Mr. Lane was booked into the LaPorte County Jail on March 8, 2017. He told

 jail officers during his processing that he had a brain tumor, knee tumor,

 degenerative joint disease, tinnitus, bloody stools, a medical marijuana prescription,

 and thoughts of self-harm. He was placed in suicide gear in a safety cell and referred

 to the jail’s mental health staff for an evaluation.

        The events relevant in this case took place between March 8, 2017 and April

 2019. This opinion recounts them in the order in which they happened.



                               1. Medical Treatment in 2017

        On March 14, 2017, Mr. Lane was scheduled to be seen by a medical provider

 regarding his concerns about his brain tumor. Nine days later, on March 23, Dr.

 Michael Mitcheff, a jail physician employed with Advanced Correctional Healthcare,

 Inc.1, saw Mr. Lane. Mr. Lane reported he was diagnosed with a brain tumor in 1997

 and was having headaches. Mr. Lane’s pupils were equal, round, and reactive to light,

 and his extraocular movements were intact. He had no facial droop and his tongue

 was midline. These findings indicated a normal neurological exam. Dr. Mitcheff noted

 that he needed Mr. Lane’s medical records to evaluate and assess the brain tumor’s

 seriousness.




        1 Advanced Correctional Healthcare, Inc. is a company that provided physicians for
 county jails throughout Indiana.


                                               2
USDC IN/ND case 3:19-cv-00259-RLM-MGG document 120 filed 03/22/21 page 3 of 23


       After Mr. Lane disclosed he had a brain tumor, the jail’s medical staff contacted

 the medical providers who had treated Mr. Lane’s tumor to obtain his medical

 records. Mr. Lane had been treated at the Niles Community Health Center and the

 University of Michigan Otolaryngology Clinic and Neurosurgery Clinic. The jail

 received the medical records from these institutions in late March 2017, and Dr.

 Person reviewed them in early April 2017. The records showed that Mr. Lane’s

 “tumor” was actually an acoustic neuroma that Mr. Lane reported having as far back

 as 1997. An acoustic neuroma, also called a vestibular schwannoma, is a benign, or

 non-cancerous, tumor that develops on the nerves of the inner ear and can affect

 hearing and balance.

       The medical records from the Niles Community Health Center showed that, in

 November 2015, a physician from that institution ordered an MRI of Mr. Lane’s brain

 and referred him to an ENT specialist after Mr. Lane complained of continued

 hearing loss on his right side. The MRI showed that Mr. Lane’s acoustic neuroma

 measured 10 x 9 x 8 millimeters in size. Additional medical records received from the

 University of Michigan Otolaryngology Clinic documented that Dr. Hussam El-

 Kashlan, an otolaryngologist, met with Mr. Lane in March 2016 to evaluate his

 acoustic neuroma. Dr. El-Kashlan reviewed Mr. Lane’s December 2015 MRI and

 noted it showed an “approximately 10-11 m[illimeter] mass within the right

 cerebellopontine angle extending minimally into the medial internal auditory canal.”

 Dr. El-Kashlan discussed Mr. Lane’s diagnosis with him along with treatment

 options, which included observation, radiation, and surgical resection. Dr. El-




                                           3
USDC IN/ND case 3:19-cv-00259-RLM-MGG document 120 filed 03/22/21 page 4 of 23


 Kashlan explained the risks associated with the surgical options and various

 approaches and indicated he would refer Mr. Lane for a neurosurgery consultation

 and additional testing. Mr. Lane never followed through with any of Dr. El-Kashlan’s

 recommended treatment.

       Dr. Person didn’t issue new medical orders after reviewing the medical records

 because Mr. Lane’s tumor was benign and had been present for a long time. There

 was also no indication in the records that Mr. Lane had complained of any hearing

 loss or issues with his gait or balance. There was no treatment plan to indicate the

 tumor should be removed and no physician had recommended that Mr. Lane have

 surgery. And no documentation suggested that Mr. Lane had been scheduled for

 surgery before being incarcerated at the LaPorte County Jail.

       On April 14, 2017, Dr. Person examined Mr. Lane with regard to his acoustic

 neuroma. Mr. Lane complained of dizziness, tinnitus, and hearing loss. He said he

 wanted to have surgery to remove the tumor. Dr. Person determined that Mr. Lane

 didn’t need surgery because the acoustic neuroma hadn’t enlarged and there had been

 no recommendation for surgery during the past twenty years. Instead, Dr. Person

 believed the tumor could safely be monitored. Dr. Person decided to confirm his

 treatment plan with Dr. Mitcheff because an acoustic neuroma isn’t a condition he

 typically encountered in his practice as a primary care physician. In consultation with

 Dr. Mitcheff, Dr. Person ordered an MRI to find out if there had been a change in the

 size of Mr. Lane’s tumor since his last MRI. He also referred Mr. Lane for an ENT

 consultation and to evaluate his hearing.




                                             4
USDC IN/ND case 3:19-cv-00259-RLM-MGG document 120 filed 03/22/21 page 5 of 23


       Five days later, Mr. Lane had an MRI of his brain at LaPorte Hospital. The

 MRI showed a right internal auditory canal nodule consistent with an acoustic

 neuroma that measured 13 millimeters x 9 millimeters x 9 millimeters. The acoustic

 neuroma hadn’t significantly changed in size since Mr. Lane’s March 2012 MRI. Dr.

 Person decided that, because there had been little change in Mr. Lane’s acoustic

 neuroma during the last five years, surgical intervention wasn’t warranted.

       On May 31, 2017, Mr. Lane saw Dr. Neil Wangstrom, an ENT specialist, for a

 consultation and audiology testing. Mr. Lane complained that his ears were ringing,

 and he felt like his tinnitus was worsening along with his headaches. He indicated

 his drooling had increased and he felt as if his tumor was growing. Dr. Wangstrom

 reviewed Mr. Lane’s MRI studies and noted the size of his tumor hadn’t changed since

 2012. Dr. Wangstrom discussed his findings with Mr. Lane and expressed his concern

 that, in 2016, Mr. Lane’s previous providers at the University of Michigan

 Otolaryngology Clinic and Neurosurgery Clinic had discussed the possibility of a

 resection of Mr. Lane’s tumor even though there was no growth in the tumor and

 surgery could make his symptoms worse. Dr. Wangstrom referred Mr. Lane to a

 specialist neurotology (a subspecialty of otolaryngology) at Indiana University Health

 Hospital for a second opinion and recommended a follow-up MRI in six months.

       Dr. Person saw Mr. Lane on June 5, 2017 for a follow-up visit regarding his

 acoustic neuroma. Dr. Person tried to discuss Dr. Wangstrom’s treatment options

 with Mr. Lane, but once Mr. Lane learned surgery wasn’t an option he became

 belligerent and had to be escorted out of the exam room. Dr. Person didn’t recommend




                                           5
USDC IN/ND case 3:19-cv-00259-RLM-MGG document 120 filed 03/22/21 page 6 of 23


 surgery because Dr. Wangstrom agreed that surgery wasn’t necessary. He told Mr.

 Lane that he wouldn’t continue to see him for this issue but would treat any other

 acute problems that might arise.

       Dr. Person and the jail’s nursing staff treated Mr. Lane in June and July 2017.

 Mr. Lane submitted a kiosk request to medical staff on June 15, 2017 complaining of

 headaches. Nurse Bartz prescribed Tylenol for thirty days, but Mr. Lane told her he

 needed “Vicodin” or “Perc.” The nursing staff consulted with Dr. Person on July 5,

 2017 after Mr. Lane complained of frequent headaches, and knee and back pain. Dr.

 Person prescribed 500 milligrams of Tylenol for five days for Mr. Lane’s pain. The

 nursing staff contacted Dr. Person on July 25, 2017to report that Mr. Lane’s hand

 was swollen and discolored. Dr. Person ordered that Mr. Lane be transported to the

 hospital. After a negative work-up at the hospital, Mr. Lane returned to the jail in

 stable condition.

       Dr. Person examined Mr. Lane on August 21, 2017 for complaints of back pain.

 Mr. Lane said he couldn’t get comfortable and he had experienced pain for years.

 Upon examination, Mr. Lane had tenderness in his spine, but he stood and sat

 without visible discomfort. Dr. Person assessed Mr. Lane with chronic lumbar back

 pain that was functional without definable limitations in activity. He prescribed

 1,000 milligrams of Tylenol for thirty days. On August 28, 2017, Dr. Person ordered

 another MRI of Mr. Lane’s brain.

       In September 2017, the jail’s medical staff contacted the North Central

 Neurosurgery Group to arrange for a consultation about Mr. Lane’s acoustic




                                          6
USDC IN/ND case 3:19-cv-00259-RLM-MGG document 120 filed 03/22/21 page 7 of 23


 neuroma. A neurosurgeon reviewed the April 2017 MRI of Mr. Lane’s brain and

 indicated that surgery wasn’t necessary and suggested Mr. Lane have a follow-up

 MRI in six months. Dr. Person had requested the consultation and, based on the

 neurosurgeon’s recommendation, he decided that the appropriate treatment was to

 monitor Mr. Lane’s tumor.

       Mr. Lane had another MRI of his brain on September 7, 2017. That MRI

 showed his acoustic neuroma was stable in size when compared to his April 2017,

 MRI, but it was slightly smaller in size when compared to his study from April 2010.

 In mid-September, Dr. Person treated Mr. Lane in the jail’s chronic care clinic for

 complaints of headaches. His condition was stable, and Dr. Person ordered a new

 prescription for Tylenol.

       About a month later, on October 2, 2017, Dr. Person examined Mr. Lane

 because he complained of pain throughout his body, including his neck, back, groin,

 and head. Mr. Lane said Tylenol wasn’t effective in controlling his pain and he should

 not have to be in pain as he was being held on false charges and the staff was

 “covering up” his need for surgery for his acoustic neuroma. Mr. Lane told Dr. Person

 he had been prescribed Baclofen, Neurontin, Percocet, and medical marijuana for his

 pain. Dr. Person found Mr. Lane’s cranial nerves II-VII to be intact and noted that

 Mr. Lane could converse and hear normal tone conversations. Dr. Person assessed

 Mr. Lane as having chronic pain and continued the Tylenol prescription for another

 120 days. Dr. Person noted that Mr. Lane’s examination and current medical

 condition didn’t warrant stronger pain medication.




                                           7
USDC IN/ND case 3:19-cv-00259-RLM-MGG document 120 filed 03/22/21 page 8 of 23


       On October 9, 2017, Dr. Person examined Mr. Lane at the request of the jail’s

 administrative staff. Mr. Lane was very angry because he claimed someone told the

 judge in his criminal case that he didn’t have a tumor. Dr. Person didn’t know who

 had communicated that information to the criminal court. Mr. Lane was able to

 ambulate without difficulty and didn’t show any balance issues, but he complained of

 a global headache. Dr. Person noted that Dr. Wangstrom, who had evaluated Mr.

 Lane’s acoustic neuroma, didn’t recommend surgery. Dr. Person assessed Mr. Lane

 as having headaches and a stable acoustic neuroma. His treatment plan entailed

 managing Mr. Lane’s condition, including monitoring the size of his acoustic neuroma

 through serial MRI scans.

       Dr. Person ordered a follow-up MRI of Mr. Lane’s brain on October 30, 2017.

 That November 27, 2017 MRI showed his acoustic neuroma hadn’t significantly

 changed in size since his April 2010 and September 2017, MRI studies.



                             2. Medical Treatment in 2018

       On February 1, 2018, Mr. Lane requested a prescription for Elavil, a

 medication used to treat depression and chronic tension-type headaches, to help him

 sleep. About two weeks later, on February 13, 2018, Mr. Lane began taking Elavil.

 On February 26, 2018, Mr. Lane underwent another MRI of his brain at LaPorte

 Hospital. The MRI showed that his acoustic neuroma was stable in size and hadn’t

 changed since his last MRI.




                                          8
USDC IN/ND case 3:19-cv-00259-RLM-MGG document 120 filed 03/22/21 page 9 of 23


       From March through July 2018, Mr. Lane received treatment for his headaches

 and acoustic neuroma. Dr. Mitcheff continued Mr. Lane’s prescription for Elavil on

 March 11, 2018. About a month later, on April 16, 2018, the jail’s nursing staff saw

 Mr. Lane for a follow-up visit for his headaches during which he requested stronger

 medication. Dr. Mitcheff continued Mr. Lane’s prescription for Tylenol and indicated

 a follow-up MRI was needed. Dr. Person’s June 14, 2018 notes document that he

 ordered another MRI for Mr. Lane. On June 26, 2018, Mr. Lane asked that his Elavil

 be increased, but Dr. Person wouldn’t increase it because Mr. Lane hadn’t reported

 any symptoms or change in his condition that would warrant an increase. From June

 27, 2018 to July 1, 2018, and again on July 3, 2018, Mr. Lane refused to take his

 Elavil.

       Mr. Lane had additional treatment for his acoustic neuroma in September and

 November 2018. First, on September 18, 2018, Mr. Lane underwent another MRI of

 his brain, which showed his acoustic neuroma hadn’t significantly changed in size

 since his April 2010 and February 2018, MRI studies. Mr. Lane refused his November

 13, 2018 chronic care clinic visit with Dr. Person, which had been scheduled to assess

 his many conditions.



                             3. Medical Treatment in 2019

       Dr. Person provided Mr. Lane with medical treatment in early 2019 before Mr.

 Lane left LaPorte County Jail. Dr. Person observed on January 18, 2019 that Mr.

 Lane could ambulate without difficulty and his gait was steady. He voiced no




                                           9
USDC IN/ND case 3:19-cv-00259-RLM-MGG document 120 filed 03/22/21 page 10 of 23


 complaints of pain. On February 5, 2019, Mr. Lane once again refused his chronic

 care clinic visit with Dr. Person. Dr. Person stopped working as a physician at

 LaPorte County Jail in February 2019 and had no further involvement with Mr. Lane

 after that. Mr. Lane was transferred from LaPorte County Jail to the Indiana

 Department of Correction on April 25, 2019.



                         B. Indiana Department of Correction

       On August 21, 2019, Dr. Rick Nelson, a neurotologist who works for Indiana

 University Health Hospital, had an initial consultation with Mr. Lane about his

 acoustic neuroma. Mr. Lane reported he had undergone evaluations in 1997 and 2016

 and had very poor hearing in his right ear along with tinnitus, and mild headaches.

 Dr. Nelson assessed Mr. Lane’s acoustic neuroma as being small because it was less

 than 2.5 centimeters in size and discussed the various treatment options, which

 included observation, radiation, and surgery with Mr. Lane. Dr. Nelson presented

 surgery as an option because there had been a small growth of 1 to 1.5 millimeters in

 the tumor, which could be seen on Mr. Lane’s 2019 MRI when compared to his most

 recent 2018 MRI study. He also noted that Mr. Lane’s hearing had worsened slightly

 from his audiology tests in 2016. Mr. Lane indicated he was agreeable to having the

 surgery given that the tumor could continue to grow, which would result in continued

 hearing loss and increase the risk to his facial nerve.

       Dr. Nelson surgically removed Mr. Lane’s acoustic neuroma on October 11,

 2019. The surgery was uneventful, and the pathology report indicated the tumor was




                                           10
USDC IN/ND case 3:19-cv-00259-RLM-MGG document 120 filed 03/22/21 page 11 of 23


 benign. Mr. Lane had a follow-up visit with Dr. Nelson on November 12, 2019. Dr.

 Nelson noted that Mr. Lane’s incision was healing, his facial nerve function was

 normal, and some of his symptoms had improved. He recommended that Mr. Lane

 have a follow-up MRI in one year.

       In reviewing Mr. Lane’s medical history, Dr. Nelson opined that Dr. Person’s

 medical treatment was appropriate and met the standard of care because he ordered

 five MRIs of Mr. Lane’s brain and referred him to Dr. Wangstrom for an ENT

 consultation. Dr. Nelson indicated that it was appropriate for Dr. Person, as Mr.

 Lane’s primary care physician, to rely on the results of the serial MRI studies and Dr.

 Wangstrom’s judgment and expertise in determining the appropriate course of

 treatment for Mr. Lane’s acoustic neuroma. Dr. Nelson said that, because Mr. Lane’s

 MRIs showed his tumor was relatively stable, it was reasonable for Mr. Lane not to

 undergo surgery in 2017. He further opined, that while it was appropriate to

 surgically remove the tumor in 2019, there was no medical reason that indicated it

 should have been removed earlier. In Dr. Nelson’s opinion, Mr. Lane did not suffer

 any actual damages from not having the surgery earlier and it is only possible he

 could have slightly less hearing loss.



                     II.    SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate “if the movant shows that there is no

 genuine dispute as to any material fact and the movant is entitled to judgment as a

 matter of law.” Fed. R. Civ. P. 56(a). The party seeking summary judgment “bears




                                           11
USDC IN/ND case 3:19-cv-00259-RLM-MGG document 120 filed 03/22/21 page 12 of 23


 the initial responsibility of informing the district court of the basis for its motion and

 identifying” the evidence that “demonstrate[s] the absence of a genuine issue of

 material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Substantive law

 determines which facts are material; that is, which facts might affect the outcome of

 the suit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

 (1986). “A party asserting that a fact cannot be or is genuinely disputed must support

 the assertion by . . . citing to particular parts of materials in the record” or “showing

 that the materials cited do not establish the absence or presence of a genuine dispute,

 or that an adverse party cannot produce admissible evidence to support the fact.” Fed.

 R. Civ. P. 56(c)(1).

        In ruling on a motion for summary judgment, the court must view all facts in

 the light most favorable to the nonmoving party. Anderson v. Liberty Lobby, 477 U.S.

 at 255. The court won’t “make credibility determinations, weigh the evidence, or

 decide which inferences to draw from the facts; these are jobs for a factfinder.” Payne

 v. Pauley, 337 F.3d 767, 770 (7th Cir. 2003). Summary judgment isn’t a substitute for

 a trial on the merits or a vehicle for resolving factual disputes. Waldridge v. Am.

 Hoechst Corp., 24 F.3d 918, 920 (7th Cir. 1994). Instead, the court’s only task in

 ruling on a motion for summary judgment is “to decide, based on the evidence of

 record, whether there is any material dispute of fact that requires a trial.” Payne v.

 Pauley, 337 F.3d at 770. Summary judgment can’t be granted if a reasonable

 factfinder could find in favor of the nonmoving party. Id.




                                            12
USDC IN/ND case 3:19-cv-00259-RLM-MGG document 120 filed 03/22/21 page 13 of 23


                                 III.   DISCUSSION

       Dr. Person moves for summary judgment asserting that he rendered

 constitutionally appropriate medical care to Mr. Lane because the medical record and

 depositions establish that he routinely examined him, ordered five MRIs of his brain,

 and referred him to Dr. Wangstrom, an ENT specialist. Dr. Person also asserts he

 provided appropriate care to Mr. Lane by consulting with another physician, Dr.

 Mitcheff, who worked at LaPorte County Jail, and referring him to a neurosurgeon

 at the North Central Neurosurgery Group. Dr. Person says he didn’t violate Mr.

 Lane’s constitutional rights because he provided Mr. Lane with objectively reasonable

 medical care and his care satisfied the standard of care for treating his condition.

       Mr. Lane asserts that Dr. Person’s medical care was objectively unreasonable

 because Dr. El-Kashlan from the University of Michigan Otolaryngology Clinic

 recommended surgery for his acoustic neuroma and scheduled his surgery for June

 2016. He says that while his June 2016 appointment had to be cancelled because of

 transportation issues, the surgery was rescheduled for August 2016; that

 appointment was also cancelled because his Medicaid was terminated. Mr. Lane next

 claims that he has witnesses who will testify Dr. Person had no intention of allowing

 his surgery to take place. Mr. Lane also asserts Dr. Person told jail staff that Mr.

 Lane was receiving treatment for his acoustic neuroma when, in fact, he didn’t receive

 any treatment at the jail. He further asserts that summary judgment should be

 denied because the trial judge in his criminal case was given false medical records,

 which showed he did not have a tumor. Therefore, according to Mr. Lane, Dr. Person’s




                                           13
USDC IN/ND case 3:19-cv-00259-RLM-MGG document 120 filed 03/22/21 page 14 of 23


 medical care was objectively unreasonable because he did not receive treatment for

 his acoustic neuroma, including the surgery that was scheduled before his arrival at

 the jail.

        Mr. Lane’s constitutional rights “as a pretrial detainee are derived from the

 Due Process Clause of the Fourteenth Amendment.” Burton v. Downey, 805 F.3d 776,

 784 (7th Cir. 2015). “[M]edical-care claims brought by pretrial detainees under the

 Fourteenth Amendment are subject only to the objective unreasonableness inquiry

 identified in Kingsley. Miranda v. Cty. of Lake, 900 F.3d 335, 352 (7th Cir. 2018)

 (citing Kingsley v. Hendrickson, 576 U.S. 389 (2015)). The court of appeals has

 explained that the inquiry for assessing a due process challenge to a pretrial

 detainee’s medical care entails two steps. Id. at 353. The first step, which focuses on

 the defendant’s intentional conduct, “asks whether the medical defendants acted

 purposefully, knowingly, or perhaps even recklessly when they considered the

 consequences of their handling of [the plaintiff’s] case.” Id. A showing of negligence

 or even gross negligence isn’t enough. Id. The second step asks whether the

 challenged conduct was objectively reasonable. Id. at 354. This requires a court to

 “focus on the totality of facts and circumstances faced by the individual alleged to

 have provided inadequate medical care and to gauge objectively—without regard to

 any subjective belief held by the individual—whether the response was reasonable.”

 McCann v. Ogle Cty., Ill., 909 F.3d 881, (7th Cir. 2018). The objective reasonableness

 standard requires more than medical malpractice and “the state-of-mind-




                                           14
USDC IN/ND case 3:19-cv-00259-RLM-MGG document 120 filed 03/22/21 page 15 of 23


 requirement for constitutional cases remains higher.” Miranda v. Cty. of Lake, 900

 F.3d at 353.



                           A. Inadequate Medical Care Claim

       As a threshold matter, Mr. Lane’s response brief (ECF 93) and document titled

 “Motion to Dismiss Summary Judgment” (ECF 96), which the court construes as a

 supplemental response brief, are deficient and don’t comply with the requirements of

 Federal Rule of Civil Procedure 56 or Northern District of Indiana Local Rule 56-1.

 Mr. Lane contends in his response brief and motion there are material facts that are

 genuinely disputed. He provides numbered paragraphs in support of this proposition,

 but none of these paragraphs contain citations to any evidence that supports his

 argument that material facts are genuinely in dispute. Mr. Lane can’t create issues

 of material fact with statements that lack citations. Instead, he generally references

 the more than 2,500 pages of medical records and deposition testimony filed in this

 case and asks the court to review these materials for him. All litigants, even those

 without lawyers, must follow procedural rules. McCurry v. Kenco Logistics Svcs.,

 LLC, 942 F.3d 783, 787 n.2 (7th Cir. 2019). It’s not the court’s job to search the

 medical records and deposition testimony to find support for the assertions that Mr.

 Lane makes in his response and motion. United States v. Dunkel, 927 F.2d 955, 956

 (7th Cir. 1991) (“Judges are not like pigs, hunting for truffles buried in briefs.”).

       Still, the court will address the allegations Mr. Lane has presented in his

 response and motion. First, Mr. Lane assets that, during Dr. Nelson’s May 26, 2020




                                            15
USDC IN/ND case 3:19-cv-00259-RLM-MGG document 120 filed 03/22/21 page 16 of 23


 deposition, defense counsel fraudulently and deceptively told Dr. Nelson that Dr. El-

 Kashlan from the University of Michigan Otolaryngology Clinic had recommended

 that his acoustic neuroma be treated through observation when, in fact, Dr. El-

 Kashlan had scheduled surgery to remove the tumor in June 2016. While Mr. Lane

 states that the June 2016, surgery had to be cancelled because he had transportation

 issues, he says it was rescheduled for August 2016. But he also acknowledges that

 the August 2016, surgery was cancelled because his Medicaid insurance was

 terminated.

        The court has reviewed the extensive record in this case and can find no

 evidence to support Mr. Lane’s assertion that he was scheduled for surgery in June

 and August 2016.2 With respect to Mr. Lane’s assertion that defense counsel

 misrepresented the record, Dr. Nelson’s deposition testimony shows that he reviewed

 Dr. El-Kashlan’s 2016 treatment notes independently of any statements made by

 defense counsel during the deposition. In sum, Mr. Lane hasn’t produced any

 evidence to support his allegations that he was scheduled for surgery at any time in

 2016 or that defense counsel intentionally misled Dr. Nelson during his deposition.




        2 On October 23, 2020, the court granted Dr. Person’s motion to compel and ordered Mr.
 Lane to produce emails he claimed proved he was scheduled to have surgery for his acoustic
 neuroma in 2016, including Dr. El-Kashlan’s recommendation regarding the surgery. Mr. Lane
 didn’t produce these emails or any documentation to show that he was scheduled to have surgery
 for his acoustic neuroma in 2016. Furthermore, the court has reviewed the medical records,
 including those from the University of Michigan Otolaryngology Clinic and Neurosurgery Clinic,
 and couldn’t find any emails indicating that Mr. Lane was scheduled for surgery in 2016. Mr.
 Lane’s medical records from the University of Michigan Neurosurgery Clinic show that he had
 routine appointments scheduled in April, May, June, and August 2016, but, for various reasons,
 he wasn’t able to attend those appointments and had to cancel them.


                                              16
USDC IN/ND case 3:19-cv-00259-RLM-MGG document 120 filed 03/22/21 page 17 of 23


        Mr. Lane next contends that he has identified witnesses who are prepared to

 testify at trial. He first names Classification Officer Janice Wright, who he alleges

 will testify that Dr. Person had no intention of allowing him to have surgery because

 Dr. Person didn’t want to pay for the surgery. Mr. Lane next identifies Captain Derek

 Allen as a witness who he claims will testify that Dr. Person told Captain Allen that

 Mr. Lane didn’t need to be seen by a neurologist when he entered the jail in 2017. He

 has also named Captain Ott as a witness and states Captain Ott will testify that Dr.

 Person told Captain Ott that Mr. Lane was receiving treatment for his acoustic

 neuroma even though Dr. Person had not provided him with any treatment. Mr. Lane

 has also identified Sheriff John Boyd and Judge Thomas Alevizos as witnesses who

 will testify that his medical records had been falsified because they showed Mr. Lane

 didn’t have a tumor. He has further named Dr. Roman Fillipowitz as a witness, who

 he claims will testify that Mr. Lane needed a specialist for his surgery in 2013.

 However, while Mr. Lane claims these witnesses will collectively establish that the

 allegations contained in his complaint are true and will show that Dr. Person refused

 to order the surgery he needed for his acoustic neuroma, he hasn’t produced affidavits

 from these people or cite to materials in the record that support these witnesses’

 proffered statements. Because the alleged statements from these witnesses constitute

 hearsay, are unsupported in the record, and don’t appear to be material to the issues

 in this case, the court won’t consider them.3



         3 Mr. Lane’s additional contentions also fall short. To the extent Mr. Lane claims there was

 an “interjail communication” between Dr. Person and Captain Allen indicating that he could not
 see a neurologist, Mr. Lane has not provided the court with this communication or cited to any
 evidence in the record to support his contention. Mr. Lane has also not produced evidence that


                                                 17
USDC IN/ND case 3:19-cv-00259-RLM-MGG document 120 filed 03/22/21 page 18 of 23


        Mr. Lane is displeased with Dr. Person’s decision to monitor his acoustic

 neuroma for the two years he was housed at the LaPorte County Jail, but the record

 leaves no room for any finding other than that Dr. Person’s medical care was

 constitutionally adequate and objectively reasonable given the circumstances in this

 case. Dr. Person became Mr. Lane’s primary care physician when Mr. Lane arrived

 at the jail in March 2017. In that role, he was responsible for prescribing treatment

 that was medically necessary for Mr. Lane. Dr. Person initially reviewed Mr. Lane’s

 medical records and consulted with Dr. Mitcheff to develop a treatment plan for Mr.

 Lane’s acoustic neuroma. In reviewing the medical records, Dr. Person noted that Mr.

 Lane had an acoustic neuroma since 1997, which caused hearing loss on his right

 side. He noted that, from 2010 to 2012, Mr. Lane’s MRI scans showed his acoustic

 neuroma had not changed in size. In December 2015, Mr. Lane had another MRI

 scan, which showed his acoustic neuroma was stable and had not grown. Mr. Lane’s

 medical records indicated that Dr. El-Kashlan evaluated the December 2015, MRI

 scan and assessed the tumor as being approximately ten to eleven millimeters in size.

 Dr. El-Kashlan’s treatment notes indicated that he discussed various treatment

 options, including surgery, with Mr. Lane. He also referred Mr. Lane for a

 neurosurgery consultation and additional testing, but Mr. Lane never followed up on

 Dr. El-Kashlan’s recommendations.




 Dr. Person cancelled his medical insurance with the intent to deprive Mr. Lane of his surgery.
 Furthermore, the issue of Dr. Person’s insurance isn’t relevant to this matter and the court won’t
 considered it.


                                                18
USDC IN/ND case 3:19-cv-00259-RLM-MGG document 120 filed 03/22/21 page 19 of 23


       While Mr. Lane was incarcerated at the jail, Dr. Person examined him and

 ordered repeat MRIs of his brain to assess his acoustic neuroma. In April 2017, Mr.

 Lane had another MRI of his brain, which showed that his acoustic neuroma hadn’t

 significantly changed in size since 2012. In May 2017, Dr. Person referred Mr. Lane

 to Dr. Wangstrom for an ENT consultation, and Dr. Wangstrom confirmed that the

 acoustic neuroma hadn’t changed in size since 2012 and didn’t recommend surgery.

 In September 2017, a neurosurgeon at the North Central Neurosurgery Group

 reviewed Mr. Lane’s MRIs and indicated surgery wasn’t warranted. That same

 month, Mr. Lane had another MRI, which showed his acoustic neuroma was stable

 in size when compared to his April 2017 study, but it had also slightly reduced in size

 when compared to his April 2010 study.

       After Mr. Lane was seen by Dr. Wangstrom, Dr. Person continued to monitor

 Mr. Lane’s acoustic neuroma through additional MRI scans. Mr. Lane had scans

 again in November 2017, February 2018, and September 2018 that showed his tumor

 was relatively stable in size. Throughout 2017 and 2018, Dr. Person continued to

 treat Mr. Lane for his acute problems and complaints of pain. He consistently

 prescribed Tylenol for his chronic headaches. In providing treatment to Mr. Lane, Dr.

 Person took into consideration that Mr. Lane’s condition hadn’t changed over time,

 his acoustic neuroma was benign and had been present since 1997, and none of the

 medical records contained a treatment plan to indicate he should have surgery to

 remove the tumor. Dr. Person’s care of Mr. Lane ended in early 2019, when he stopped

 working as an Advanced Correctional Healthcare physician at the jail.




                                           19
USDC IN/ND case 3:19-cv-00259-RLM-MGG document 120 filed 03/22/21 page 20 of 23


       Dr. Nelson, the only medical expert in this case apart from Dr. Person, opined

 that Dr. Person rendered medical treatment consistent with the standard of care. Dr.

 Nelson stated that, as a primary care physician, Dr. Person reasonably relied on the

 assessments of Dr. Wangstrom and the neurosurgeon who determined Mr. Lane did

 not need surgery while he was at LaPorte County Jail. He further opined that it was

 reasonable for Dr. Person to monitor Mr. Lane’s acoustic neuroma by ordering serial

 MRIs and examining Mr. Lane. Dr. Nelson said that it was also reasonable for Dr.

 Person to conclude that surgery wasn’t warranted because the five MRIs in 2017 and

 2018 indicated the tumor was relatively stable. Dr. Nelson stated that it wasn’t until

 2019, when the tumor had slightly increased in size that surgery would be considered

 as a treatment option. He also opined that, while it was appropriate to remove the

 tumor in 2019, there was no medical reason that indicated it should have been

 removed earlier. Dr. Nelson further explained that if he hadn’t performed Mr. Lane’s

 surgery in 2019, and had recommended monitoring his tumor, his care would have

 satisfied the standard of care for Mr. Lane’s condition.

       Given the record and totality of the circumstances in this case, no reasonable

 trier of fact could conclude that Dr. Person’s medical care was objectively

 unreasonable. Dr. Person provided comprehensive and reasoned care by requesting

 and reviewing Mr. Lane’s medical records, examining Mr. Lane on multiple occasions,

 prescribing pain medication, consulting with Dr. Mitcheff about a treatment plan,

 ordering five MRI scans, sending Mr. Lane to Dr. Wangstrom for an ENT consultation

 and audiology testing, and referring Mr. Lane for a neurosurgery consultation. That




                                           20
USDC IN/ND case 3:19-cv-00259-RLM-MGG document 120 filed 03/22/21 page 21 of 23


 Mr. Lane disagreed with Dr. Person’s course of treatment and believed that surgery

 was the appropriate treatment doesn’t establish that the treatment Dr. Person

 provided to Mr. Lane was objectively unreasonable. Williams v. Ortiz, 937 F.3d 936,

 944 (7th Cir. 2019) (that staff did not prescribe desired pain medication or provide

 mattress to inmate did not mean the course of treatment was objectively

 unreasonable); Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997) (a prisoner is not

 entitled to demand specific care, nor is he entitled to the “best care possible.”).

 Whether Mr. Lane was scheduled to have surgery before he entered LaPorte County

 Jail is immaterial: the record establishes he received constitutionally appropriate

 medical care while he was incarcerated at the LaPorte County Jail.

       Given the extensive medical record detailing the reasoned medical attention

 and care Mr. Lane received from Dr. Person, no reasonable fact finder could find on

 this record that Dr. Person’s medical care was objectively unreasonable, and that Dr.

 Person violated Mr. Lane’s constitutional rights. Accordingly, Dr. Person’s motion for

 summary judgment will be granted.



                               B. Motions for Sanctions

       Mr. Lane has filed two motions for sanctions against Dr. Person and his

 counsel. Mr. Lane alleges that Dr. Person’s motion for summary judgment was filed

 in “deception by the Defense to prolong and deceive this Court” and his motion to

 compel was “another [p]lot [by the defense] to deceive this court.” Mr. Lane’s motions

 assert that defense counsel provided a false statement to this court by representing




                                          21
USDC IN/ND case 3:19-cv-00259-RLM-MGG document 120 filed 03/22/21 page 22 of 23


 that Dr. El-Kashlan didn’t recommend surgery to remove his acoustic neuroma. The

 court’s review of the record shows that defense counsel correctly represented what is

 contained in Dr. El-Kashlan’s March 2016, treatment note. Dr. El-Kashlan’s

 treatment note documents the various treatment options, including the risks

 associated with different surgical options, that he discussed with Mr. Lane. Dr. El-

 Kashlan also referred Mr. Lane for a neurosurgery consultation and additional

 testing. But Mr. Lane never followed through on any of Dr. El-Kashlan’s treatment

 recommendations because, for various reasons, he cancelled his appointments. Mr.

 Lane hasn’t described any conduct on the part of Dr. Person or his counsel that

 warrants the imposition of sanctions. Therefore, these motions will be denied.



                                IV.   CONCLUSION

       For the reasons, the court:

       (1) GRANTS Defendant’s Motion for Summary Judgment (ECF 89),

       (2) DENIES Plaintiff’s Motion to Dismiss Summary Judgment (ECF 96);

       (3) DENIES Plaintiff’s Motion for Formal Complaint and Sanctions against the

 Defendant and his Counsel (ECF 112);

       (4) DENIES Plaintiff’s Motion for Sanctions against the Defendant and his

 Counsel (ECF 114); and

       (5) DIRECTS the Clerk to enter judgment in favor of Defendant Dr. Michael

 Person and CLOSE this case.




                                          22
USDC IN/ND case 3:19-cv-00259-RLM-MGG document 120 filed 03/22/21 page 23 of 23


       SO ORDERED on March 22, 2021

                                           s/ Robert L. Miller, Jr.
                                           JUDGE
                                           UNITED STATES DISTRICT COURT




                                      23
